Title: To Benjamin Franklin from John Shaffer, 27 September 1781 [i.e., 28 September 1781]
From: Shaffer, John
To: Franklin, Benjamin


  Sir
Grand Chatlet Paris 27 Sept. 81 [i.e., September 28, 1781]
I recved your favour of yesterday and am very much in dsposed at Present you menchen in your letter that you would go to the Notary but as I have allready Geving it to Dotun for Securety it would be of No us as I only put it in to the hand of the Notary to Convince Dotun that it was my Intenshion to Deal Honourably with him it is Not menchened in the Contract that he is to have it for his securety but only left as a Pledge with the Notary to be geving to me At the return of Dotun, there is 1200 Ackers of the Best land in that Country—
I am Now in A strang Country & No frends to fly to for asistance, Notwith standing I Posess a Hansom fortune in dependent of the world in my own Country—
I Pray your Exelency will think of my unhappy Setuation As I Have No other Person to Adress my self to but you if you can Call on the Notary you will find the Deed will answer my description.
You recomend to stand my trial as Creminel in the first place the Swead [Swede’s?] Evidence Cannot be taken till the warrent is broke & I shall for Ever be ruened— When I was arrested they took all my money & Efects So that I am Not Even able to Carry on the Cremenel Prosess & must lay in Prison till that Villen Dotun thinks Proper to take me out. I menchen in my last letter that Your offring Securety would be Suficent. I meant that when Dotun finds that I can bring the Swead for an Evidence that he will be Cast and will settle with me on aney terms I Please, then theire would be No ocation of securety and as for my Inosance God and the world kows it. Dotuns only reason was for making this a Cremenel Prosecution was that I could Not bring in my Evedence till my trial Comes on—Knowing the Swead will go Soon to Philaa. but as soon as it is broke Can have his Deposition taken and three other Gentelman if your Exelency will only asure my attorney that I shall Not leave Paris till I settle with Dotun will be Suficent Securety for him As you are Parfectly Safe for I will leave my Deed in your hands— I beg your Exelency will Not refuse reting to my attorney or get some of other person to do it So that I can have my affair Judged to morrow— The settelment with Dotun is in case Dotun should Persue me in the Cevel way He can allways have my Person for I will Never leave Paris till I arange with Dotun and the securety will be Nothing when he is got my Person. I hope your Exelency will Excuse my letters my head is turened upside down in my destress setuation.
I have the Honour to be your Excelencys most Obedend & Very Humble Servt
Shaffer
His Exelency Docter Franklin
